Citation Nr: 1645447	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, that denied the Veteran's claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as dysplasia, cervical and thoracic spine, with Klippel Fiel syndrome) on a de novo basis.  By this decision, the RO also denied service connection for bilateral hearing loss and for tinnitus.  

The Board observes that the September 2011 RO decision (noted above) denied the Veteran's claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as dysplasia, cervical and thoracic spine, with Klippel Feil syndrome) on a de novo basis.  The Board notes, however, that service connection for that disability was previously denied, including in a final July 2004 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The RO denied service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, in July 2004, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the right foot claim.  

3.  The evidence clearly and unmistakably shows that the Veteran's cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, pre-existed service.  

4.  The evidence does not clearly and unmistakably show that the Veteran's cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, were not aggravated by service.  



CONCLUSIONS OF LAW

1.  The July 2004 RO decision that denied entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO initially denied service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as a disability of the cervical and thoracic spine), in October 1995.  In May 1998, the RO denied an application to reopen a claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as a back condition).  In July 2004, the RO reopened and denied a claim for entitlement to service connection for thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as a dysplasia of the cervical spine and Klippel Feil syndrome, claimed as a neck/cervical spine condition), on a de novo basis.  There was no evidence received within one year of the October 1995, May 1998, and July 2004 decisions, respectively.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The October 1995, May 1998, and July 2004 RO decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the July 2004 RO decision included the Veteran's service personnel and treatment records; post-service VA treatment records; and the Veteran's own statements.  The RO initially denied service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as a disability of the cervical and thoracic spine), in October 1995 on the basis that the evidence showed that such disability existed prior to service and that there was no objective worsening of a pre-existing condition in order to establish service connection by aggravation.  The RO reported that the Veteran gave a history of pain in his neck and between his shoulders following strenuous activity which usually subsided after two or three days of rest.  The RO indicated that he had an exacerbation of the condition during service and that he was recommended for discharge.  It was noted that following the recommendation for discharge, no follow-up treatment was shown and that the Veteran did not furnish evidence of treatment subsequent to service.  The RO indicated that the evidence that was available demonstrated an exacerbation of a pre-existing condition during active duty.  The RO noted that such evidence did not demonstrate that the condition permanently worsened as a result of service because there were no records of ongoing treatment following the Veteran's July 1967 medical evaluation board examination, and that no treatment reports subsequent to his discharge had been submitted to show the need for ongoing care.  The RO reported that a June 1995 letter was sent to the Veteran requesting evidence of treatment for his claimed disability subsequent to his discharge from active duty, and that no reply had been received.  

In May 1998, the RO denied an application to reopen a claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as a back condition), on the basis that no new and material evidence showing that the Veteran's claimed condition was incurred in or aggravated by service had been submitted.  The RO noted that the Veteran was requested to submit new and material evidence in March 1995 and that no such evidence had been received.  

In July 2004, the RO reopened the Veteran's claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as a dysplasia of the cervical spine and Klippel Feil syndrome, claimed as a neck/cervical spine condition), on the basis that the VA treatment records submitted were considered new and material evidence because the records showed treatment for a cervical spine condition and for Klippel Feil syndrome.  The RO denied the Veteran's claim for entitlement to service connection for thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome (listed as a dysplasia of the cervical spine and Klippel Feil syndrome, claimed as a neck/cervical spine condition), on the basis that there must be objective evidence of worsening of a pre-existing condition in order to establish service connection by aggravation, and that there was no evidence that the condition permanently worsened as a result of service.  The RO reported that the Veteran's service treatment records show that his dysplasia of the cervical spine and Klippel Feil syndrome existed prior to service and that the condition was not aggravated by service.  The RO also indicated that the VA treatment records show diagnoses of degenerative joint disease of the cervical spine.  It was noted that service connection may be granted on a presumptive basis for degenerative joint disease if the condition was manifested to a compensable degree within a year after military service.  The RO maintained that the medical evidence failed to show a diagnosis of degenerative joint disease within a year after the Veteran's military discharge and that service connection on presumptive basis must be denied.  

The evidence received since the July 2004 RO decision includes additional post-service VA treatment records; VA examination reports; a VA physician opinion; private treatment records; records from the Social Security Administration (SSA); and statements from the Veteran.  

In a December 2011 statement, the Veteran indicated that when he first reported to sick call at Aberdeen Proving Ground in Maryland in 1967, it was the first time he had ever experienced disabling pain in his neck.  He stated that he never had any reason to be concerned about his neck nor had he made a medical complaint concerning his neck prior to that time.  He indicated that prior to his discharge from service, he had completed basic training, advanced infantry training, and most of officers' candidate school, all of which were very intensive, exhausting, punishing, and stressful, and that he never had a problems.  He stated that at the Aberdeen Proving Ground base in Maryland a physician diagnosed his injury as being precipitated by Klippel Feil syndrome, a congestive spine disorder.  The Veteran maintained that although he had a pre-existing condition, the physician indicated that it had been aggravated by military service.  He stated that before the Army, he was just fine, but by the time he returned home, he was in almost constant pain, which was sometimes excruciating and debilitating.  

The Board observes that in the evidence available at the time of the July 2004 decision, there was no additional evidence specifically indicating that the Veteran's cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, were aggravated by service.  The Board observes that in his December 2011 statement, the Veteran indicated that he never had reason to be concerned about his neck prior to his period of service, that he completed basic training, advanced infantry training, and most of officers' candidate school without problems, and that by the time he left service, he was in almost constant pain, which was sometimes excruciating and debilitating.  The Veteran also reported that an in-service physician found that his pre-existing condition was aggravated by service.  Therefore, the Veteran essentially indicated that his cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, had worsened during service.  

The Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his cervical and thoracic spine problems, to include dysplasia and Klippel Feil syndrome, during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Additionally, the Board observes that the Veteran is competent to report thoracic and cervical spine symptoms in service, as those injuries are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's December 2011 statement will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the December 2011 statement from Veteran is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the Veteran's cervical and thoracic spine problems, to include dysplasia and Klippel Feil syndrome, were shown to have existed prior to service with no evidence of aggravation in service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the July 2004 RO decision is new and material, and thus the claim for service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be addressed further in the remand section.  

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, that are related to service.  He specifically maintains that any cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, that pre-existed service, were aggravated during his period of service.  The Veteran reports that he never experienced disabling pain in his neck and that he had not had a medical complaint regarding his neck until he was treated during service in 1967.  He states that by the time he returned home, he was in almost constant pain and that the pain was sometimes excruciating and debilitating.  The Veteran asserts that an in-service physician concluded that his cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, were aggravated by service.  

The Veteran served on active duty in the Army from November 1966 to September 1967.  

The Veteran's service treatment records indicate that he was treated for cervical and thoracic spine problems during service.  On a medical history form at the time of the November 1966 enlistment examination, the Veteran checked that he did not have bone, joint or other deformities and recurrent back pain.  The reviewing examiner indicated that the Veteran had a negative history.  The November 1966 objective enlistment examination report includes a notation that the Veteran's spine and other musculoskeletal systems were normal.  

A June 1967 treatment entry notes that the Veteran complained of problems with his back and right shoulder for two weeks.  He stated that he had no previous similar problems and that the pain had gradually worsened.  The impression was deferred.  

A July 1967 treatment entry indicates that the Veteran reported that his pain and paresthesias were much worse and that he had associated ear pain.  The impression was an unstable neck, decompensated.  

Another July 1967 treatment entry, on that same day, relates that the Veteran complained of neck and right upper extremity pain.  The Veteran stated that for as long as he could remember, he had suffered pain in the base of his neck and between his shoulders following strenuous activity and that it would usually subside after two to three days of rest.  The impression was Klippel Feil syndrome.  The examiner reported that an existing prior to service discharge was necessary because the Veteran was an unacceptable patient.  

A subsequent July 1967 medical board hospital narrative summary indicates that the Veteran had a chief complaint of pain in the neck and right upper extremity of many years duration.  The examiner reported that the Veteran stated that for as long as he could remember, he had pain at the base of his neck and between both shoulder blades following strenuous activity which usually subsided after two or three days of rest.  It was noted that for the previous month, the Veteran's pain had been constant.  The examiner stated that for the past few weeks, the Veteran had pain extending into his right shoulder and right elbow, as well as an electric shock-like sensation extending down the posterior aspect of the right upper extremity to his hand.  The examiner indicated that X-rays of the cervical spine revealed multiple congenital anomalies of the cervical spine and proximal dorsal spine, as well as scoliosis and multiple hemivertebra and fusion of the 4th and 5th cervical vertebrae.  The diagnosis was dysplasia, vertebrae, multiple, congenital, not incurred in the line of duty, and which existed prior to service.  

On a medical history form at the time of the July 1967 medical board examination, the Veteran checked that he had bone, joint, and other deformities, and that he had recurrent back pain.  The reviewing examiner indicated that the Veteran had Klippel Feil syndrome with congenital anomalies of the cervical spine, which was presently asymptomatic.  It was noted that the Veteran had pain in the neck and upper extremities.  The objective July 1967 medical board examination report includes a notation that the Veteran had an asymmetrical neck with an elevated scapula.  The examiner indicated that the Veteran had Klippel Fiel syndrome with multiple cervical anomalies.  It was noted that the Veteran was not qualified for induction and retention.  

An August 1967 medical board proceedings report relates a diagnosis of dysplasia, vertebrae, multiple, congenital, not in the line of duty, which existed prior to service.  The examiner indicated that the incident was not caused in service and that it existed prior to entry on active duty.  The examiner indicated that the dysplasia, vertebrae, multiple, congenital, was aggravated by service.  

Post-service private and VA treatment records indicate treatment for variously diagnosed cervical and thoracic spine problems, including dysplasia; Klippel Feil syndrome; musculoskeletal pain; degenerative joint disease of the cervical spine; scoliosis; chronic postural pain strain with myofascial pain; congenital malformation of the cervical spine with superimposed degenerative changes; and osteoarthrosis, multiple.  

An April 2012 statement from a VA physician notes that the Veteran's claims file was reviewed.  The physician commented that it was less likely as not that the Veteran's Klippel Feil syndrome was chronically aggravated beyond its normal progression by the Veteran's activities during military service.  The physician reported that the Veteran had a congenital spine condition that became apparent during his military service.  It was noted that the Veteran had chronic pain without a diagnosis during military service and that he developed worse pain and was discharged pursuant to a medical board.  The physician indicated that, years later, the Veteran has minimal to no pain most days.  The physician maintained that, therefore, there was no evidence for chronic aggravation of the condition beyond its normal progression.  

The Board observes that the Veteran essentially acknowledges that he had cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, prior to service, but he maintains that service connection is warranted because such disability was aggravated during, or as a consequence of, service.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1132 (West 2014).  The Board notes that in this case, VA cannot presume that, at service entry, the Veteran was not sound with respect to his cervical and thoracic spine disabilities, to includedysplasia and Klippel Feil syndrome.  

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly,  

[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.

Based upon the statements provided by the Veteran, as well as the numerous treatment entries during service which indicate that his cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, existed prior to service, the Board finds that there is clear and unmistakable evidence that such condition existed prior to service.  Additionally, while the Veteran is not competent to opine that his disability existed prior to service, he is competent to describe and report symptomatology, treatment, and the diagnoses that medical professionals reported to him.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Having shown that the Veteran's cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, existed prior to service, the next step is to determine whether the Veteran's pre-existing disability was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1089, 1096.  

The Veteran's service treatment records include an August 1967 medical board proceedings report which relates a diagnosis of dysplasia, vertebrae, multiple, congenital, not in the line of duty, which existed prior to service.  The examiner indicated that the incident was not caused in service and that it existed prior to entry on active duty.  The examiner also specifically found that the diagnosed dysplasia, vertebrae, multiple, congenital, was aggravated by service.  

Additionally, in an April 2012 statement, a VA physician commented, after a review of the claims file, that it was less likely as not that the Veteran's Klippel Feil syndrome was chronically aggravated beyond its normal progression by the Veteran's activities during military service.  The Board notes, however, that the physician also maintained that the Veteran had a congenital spine condition that became apparent during his military service, that he had chronic pain without a diagnosis during military service, and that he developed worse pain and was discharged pursuant to a medical board.  The physician also stated that, years later, the Veteran had minimal to no pain most days, and that, therefore, there was no evidence for chronic aggravation of the condition beyond its normal progression.  The Board notes that the physician did not address the numerous reports of treatment for cervical and/or thoracic spine pain, etc., following the Veteran's period of service.  Therefore, the Board finds that the examiner's opinion that the Veteran's Klippel Feil syndrome was not chronically aggravated beyond its normal progression by the Veteran's activities during military service has little probative value in this matter.  

Further, the Board notes that the Veteran has provided competent and credible testimony as to the severity of the symptomatology associated with his cervical and thoracic spine problems, to include dysplasia and Klippel Feil syndrome, during service.  See Falzone, 8 Vet. App. at 398, 405.  Additionally, the Board observes that the Veteran is competent to report thoracic and cervical spine symptoms in service, as those injuries are capable of lay observation.  See Jandreau, 492 F.3d at 1372.  

Consistent with the Veteran's statements, the medical evidence clearly and unmistakably shows that he had cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, prior to service.  The evidence, however, does not clearly and unmistakably reflect that cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, were not aggravated by such service.  In fact, an August 1967 medical board proceedings reports specifically notes that such condition was aggravated during service.  Thus, because the Veteran was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, both existed prior to service and were not aggravated by service, the criteria for service connection have been met.  Thus, service connection is warranted.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome has been received; to this limited extent, the appeal is granted.  

Service connection for cervical and thoracic spine disabilities, to include dysplasia and Klippel Feil syndrome, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for bilateral hearing loss and for tinnitus.  

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically maintains that he was exposed to acoustic trauma during service due to noise from infantry gunfire and artillery fire during training.  He also indicates that his symptoms of hearing problems and ringing in the ears began either while he was in the service, or immediately thereafter.  He essentially reports that his bilateral hearing loss and tinnitus were first experienced during service and have continued since that time.  

The Veteran served on active duty in the Army from November 1966 to September 1967.  His service personnel records and DD Form 214 indicate that his occupational specialty was listed as light weapons infantry.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and do not show complaints, treatment, or diagnoses of tinnitus.  Such records do indicate a possible slight loss of some hearing acuity from the time of the audiological evaluation at the November 1966 enlistment examination, as compared with the audiological evaluation at time of the July 1969 medical board examination.  Post-service treatment records show treatment for bilateral hearing loss and for tinnitus.  

A June 2011 VA audiological examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had noise exposure in the infantry from gunfire and artillery fire during training.  He stated that he had no occupational or recreational noise exposure.  He also indicated that he had recurrent tinnitus that began twenty-five years earlier.  The examiner reported results indicative of hearing loss in both ears as defined by 38 C.F.R. § 3.385.  The examiner stated that given the Veteran's normal hearing, bilaterally, pursuant to a discharge audiogram, and no evidence of a significant shift in thresholds from induction to discharge, his hearing impairment was not likely caused by or a result of military noise exposure.  The examiner also indicated that by the Veteran's history, his tinnitus was not caused by or the result of military noise exposure.  The examiner stated that the Veteran's tinnitus began more than twenty years after his discharge from the Army.  The examiner indicated that the concept of delayed onset tinnitus lacked face validity and that the condition did not exist.  The examiner maintained that, therefore, the tinnitus onset was not likely as symptom of military noise exposure.  

In an April 2012 addendum to the June 2011 VA audiological examination report, the same examiner indicated that there was no such condition as delayed onset hearing impairment.  The examiner stated that the Veteran's discharge audiogram notes normal hearing status with no significant threshold shifts.  The examiner commented that, therefore, the hearing impairment observed at the June 2011 VA audiological examination, was not the result of noise exposure.  

In a May 2012 statement, a different VA examiner indicated that the Veteran's claims file was reviewed.  The examiner reported there was not a significant shift in thresholds from the time of the Veteran's induction to his discharge.  The examiner referred to medical treatise and stated that that current science indicated that the understanding and mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure, was extremely unlikely.  The examiner reported that given the Veteran's normal hearing at discharge, no significant shift in thresholds from induction and discharge, and in light of the medical treatise he referred to, it was less likely as not (less than 50/50 probability) that the Veteran's bilateral hearing loss was caused by or aggravated by military noise exposure.  

The Board observes that the examiners, pursuant to the June 2011 VA audiological examination report, with the April 2012 addendum, as well as pursuant to the May 2012 statement, appear to base their respective opinions, at least in part, on the fact that the Veteran had no evidence of hearing loss at the time of his separation from service.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, there is no indication that the respective examiners discussed the Veteran's reports of hearing problems and ringing in the ears during and since service.  See Davidson, 581 F.3d at 1313.  

Therefore, the Board finds that the Veteran has not been afforded an adequate VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for bilateral hearing loss and for tinnitus.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all other medical providers who have treated him for hearing problems and tinnitus since February 2012.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed bilateral hearing loss and tinnitus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, schedule the Veteran for an appropriate VA audiological examination to determine the nature and likely etiology of his claimed hearing loss and tinnitus.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss and tinnitus were first manifested during his period of service, and have continued since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


